DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 11 August 2022 and the request for continued examination filed on 11 August 2022.
Claims 1, 8, 12, and 18 were amended. Claims 1-4, 6-15, and 18-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation “storing, by the server processor, data instruction preventing display of the second subset of the one or more electronic content elements, on the web page.” Applicant’s remarks assert that the amendments are supported by the original filing, but they do not identify support for the identified amendments. The most relevant portion of the original disclosure states: 
[0030] Referring to FIGS. 3 and 4, at stage 302/302 a a request for ad(s) may be received, wherein the request may include one or more ad selection criteria (e.g., location, size, and/or format of the ad within a web page). For example, ad system 106 may receive a request for ad(s) from user computer 102, which request is formatted in accordance with the instructions received by user computer 102 from content publisher 104 at stage 204 (FIG. 2). Other examples of ad selection criteria that may be included in the request received by ad system 106 at stage 302/302 a may be the identity of the content publisher, specific web page accessed (e.g., identified by URL), and/or end-user demographic data and/or preferences (e.g., provided by content provider 104 in the instructions sent to user computer 102 through the use of cookies by content provider 104, or maintained locally by user computer 102). At stage 304/304 a, an ad, or a set of ads, may be selected in accordance with the ad selection criteria and/or one or more additional criteria such as relevance, past performance, association with the same advertiser, or a combination thereof. Once it is determined at stage 304 or 304 a that an ad is suitable for display with the web page, a further filtering step is performed at stage 306 or 306 a. In this step one or more keywords associated with the advertisement's advertiser is/are compared with text from the web page(s). If a match is found or if a sufficient number of words match then in embodiments depicted by FIG. 3 at step 308, the selected ad(s) may be transmitted for display within a web page. The ads displayed within the web page may be at least partly interactive. For example, in response to an end user selecting an ad the web browser operating on user computer 102 may be redirected to a website of the advertiser. If a match is found or if a sufficient number of words match then in embodiments depicted by FIG. 4 at step 308 a, it may be determined that the selected ad(s) should not be transmitted for display.

[0031] A sample operation of various embodiments of the invention will now be described in relation to FIGS. 1-5. An advertiser operating from advertiser computer 118 accesses ad system 116 either directly via the Internet 108 or via a content publisher 104. Alternatively, the advertiser contacts an entity that controls ad system 106 or some third party and that entity performs the actions on behalf of the advertiser. Subsequent to or simultaneous with accessing ad system 106 the advertiser is provided the option to purchase one or more keywords. The advertiser may be provided with the option to select one set of keyword(s) that will enable his/her advertisement(s) to be displayed and another set of keyword(s) that will prevent his/her advertisement(s) from being displayed. Those skilled in the art will recognize that the advertiser may only be provided with one of the two options and still fall within the scope of the invention. Although not required, the advertiser could be provided with the option to associate the keywords with one advertisement, a group of advertisements or all advertisements for that advertiser. Once the advertiser selects the keyword(s) the system will filter selections of the advertiser's advertisements based at least in part on a comparison of these keywords to a set of text associated with a web page, web site or search listing results. If the comparison results in a match or a partial match (depending on the particular configuration of the system) the advertisement will either be selected for display or prevented from being displayed (depending on the particular configuration of the system and/or the election of the advertiser).

The disclosure at [0030] indicates that filtered advertisements are simply not transmitted for display. The disclosure at [0031] describes a filtered advertisement as “prevented from being displayed”, but does not suggest that any instructions are stored on the web page to prevent display of the filtered advertisements. Thus neither of these disclosures suggest or support storing instructions on a web page that prevent display of advertisements. The remainder of the original disclosure similarly does not appear to support the identified limitation. Because the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Thus the claim is rejected for lack of written description support. Claims 8, 12, and 18 are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8, which is representative of claims 1, 12, and 18, recites in part, storing, in a database, one or more content elements received from an advertiser; receiving, a request for content from a first user; parsing, the content to determine one or more relevancy scores based on one or more semantic vectors representing one or more content topics; based on a ranking of the one or more relevancy scores, selecting, the one or more content elements from the database; receiving, a first set of keywords and a second set of keywords from the advertiser, the first set of keywords configured to enable the display of the one or more content elements, the second set of keywords configured to prevent the display of the one or more content elements; determining, a first subset and a second subset of the one or more content elements, the first subset based on comparing page content against the first set of keywords, the second subset based on comparing the page content against the second set of keywords, wherein the page content includes text of the page that is proximal to a content element placement location; sending, the first subset of the one or more content elements to the first user, including a preferential order based on the one or more relevancy scores; displaying a first content element of the first subset based on the preferential order; preventing display of the second subset of the content elements; receiving notification from a content publisher that the page content has been changed; and parsing the page content to determine in real-time an updated one or more relevancy scores based on updated one or more semantic vectors representing updated one or more content topics needs adjusting. These limitations set forth a concept of selecting content to provide to a user based on relevancy and keywords. This concept is a marketing or advertising activity which falls within the methods of organizing human activity grouping of the 2019 PEG. As such the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate an abstract idea into a practical application. The claims recite the additional element of a processor and a database system. These elements are recited at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea with a generic computing device does not integrate an abstract idea into a practical application. The claims further recite the additional elements of information received from a computer, receiving a request from a first user device, and sending information to the user device. These additional elements reflect no improvement to technology, do not require the use of a particular machine, do not effect a transformation of a particular article, and do not meaningfully limit the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment involving networked. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of markup code requesting web page content, a web page rendering on a display, and storing data instruction on the web page. These additional element reflects no improvement to technology, does not require the use of a particular machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving the internet content distribution. As such, this additional elements does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked computing devices and the internet. As such, the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements, both individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than an abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional elements of receiving and sending information to other devices. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these additional elements do not constitute significantly more either individually or with the above computing devices. As previously noted, the claims recite additional elements associated with web page content distribution. However, per Shuping et al. (US 6313855 B1), web pages and their display was well known well before the priority date of the claimed invention (“The web browser renders the web page data into a web page and facilitates the display of the web page in a "window" on computer 120 in a well-known manner.” See at least Column 5, Lines 1-5). There are no further additional elements. As previously noted, when considered as a combination the additional elements only generally link the abstract idea to a technological environment involving networked computing devices and the internet. However, per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be insufficient to qualify as significantly more. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-4, 6, 7, 9-11, 13-15, and 19-22 only further describe the abstract idea, and do not recite any other additional elements. The claims continue to recite an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more, both when considered individually or as a combination of additional elements. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-15, and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott et al. (US 2008/0163071 A1) in view of Aubespin et al. (US 2018/0300745 A1).  

Regarding Claim 1, 8, 12, and 18: Abbot discloses a system for controlling a display of one or more electronic content elements on web pages of one or more user devices, the system comprising:
a database system configured to store the one or more electronic content elements received from an advertiser computer (Video ads database 112 may store video advertisement(s) for display within the web pages provided by content publishers 104 and accessed by user computers 102. The video ads stored in database 112 may be downloaded from advertiser(s) over internet 108 or received by video selection system 106 according to any other suitable approach (e.g., uploaded from portable storage media such as a digital video discs provided by the advertisers). See at least [0019]) and ii) at least one of a keyword, a topic data, and an electronic content element criteria received from the advertiser computer (video ads database 112 may store information associated with the video advertisements including, for example, topics/themes (e.g., for determining relevance of the ads to given web pages), associated text and/or graphic(s) … other criteria regarding the display of the video ads within web pages provided by content publishers 104 (e.g., an identification of one or more web pages in which a given video ad is eligible for display). See at least [0019]). 
a server processor configured to execute a series of operations (embodiments of the invention described above are implementable, at least in part, using a computer system, it will be appreciated that a computer program for implementing at least part of the described methods and/or the described systems is envisaged as an aspect of the present invention. See at least [0039]. Also: video ad selection application 110 may include one or more web server(s). See at least [0018]), including: 
receiving, by the server processor from a first user device, markup code structured to request one or more electronic content elements for web page content, the request received prior to rendering a web page on a display of the first user device (at stage 202 a request for access to a web page may be received. For example, a web server associated with content publisher 104 may receive an HTTP (Hypertext Transfer Protocol) request for access to a web page provided by the publisher from a web browser operating on user computer 102. See at least [0025]. Also; The content and/or instructions may be received by user computer 102 in the form of markup code, which may be translated and processed by the web browser operating on user computer 102. Preferably, the markup code is structured such that user computer 102 sends the request for video ads to system 106 at substantially the same as or even before user computer 102 translates the markup code necessary for rendering the web page display. If the web page is at least partially displayed before the video ad(s) are received from video ad system 106 (e.g., when video ads database 112 does not include any advertisements suitable for display within the web page), the markup code may provide a message or other content (e.g., advertisement) for display within the region of the web page otherwise reserved for the video ad. See at least [0025]). 
parsing, by the server processor, the web page content to determine one or more relevancy scores based on one or more semantic vectors representing one or more content topics (Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about "Travel" with a relevancy of 1.0 (100%), "Vacations" with a relevancy of 0.86 (86%), "Cruises" with a relevancy of 0.72 (72%), and "Live Entertainment" with a relevancy of 0.51 (51%). See at least [0021]).
based on a ranking of the one or more relevancy scores, selecting, by the server processor, the one or more electronic content elements from the database system (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]). 
sending, by the server processor, one or more electronic content elements to the first user device for rendering display on the web page of the first user device, the rendering including a preferential order based on the one or more relevancy scores; displaying a electronic content element based on the preferential order, storing, by the server processor, data instruction on the web page (At stage 306, the selected video ad(s) may be transmitted for display within a web page. See at least [0026]. Also: The system may include a content parser configured to parse the content of the page in order to determine one or more relevancy scores corresponding to the relevancy of the page to one or more themes. In such embodiments, the ad selection application may be configured to order the sequence of advertisements at least partially according to the relevancy scores. See at least [0010]);
receiving notification from a content publisher that the web page content has changed; and parsing, by the server processor, the web page content to determine in real-time an updated one or more relevancy scores based on updated one or more semantic vectors representing updated one or more content topics (content parser 116 may parse the web pages periodically, continuously, or according to any other suitable approach (e.g., automatically upon receipt of an electronic notification from a content publisher 104 that the content of the web page(s) has changed. See at least [0022]. Also: a content parser configured to parse the content of the page in order to determine one or more relevancy scores corresponding to the relevancy of the page to one or more themes. See at least [0010]. Also: Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. See at least [0021]. Also: Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about "Travel" with a relevancy of 1.0 (100%), "Vacations" with a relevancy of 0.86 (86%), "Cruises" with a relevancy of 0.72 (72%), 10 and "Live Entertainment" with a relevancy of 0.51 (51%). See at least [0025]). 

Abbot does not appear to disclose: 
receiving a first set of keywords and a second set of keywords from the advertiser computer, the first set of keywords configured to enable the display of the one or more electronic content elements, the second set of keywords configured to prevent the display of the one or more electronic content elements;
determining a first subset and a second subset of one or more electronic content elements, the first subset based on comparing the web page content against the first set of keywords, the second subset based on comparing the web page content against the second set of keywords, wherein the web page content includes text of the web page that is proximal to an electronic content element placement location 
Aubespin teaches: 
receiving a first set of keywords and a second set of keywords from the advertiser computer, the first set of keywords configured to enable the display of one or more electronic content elements, the second set of keywords configured to prevent the display of the one or more electronic content elements (FIGS. 5A-F show exemplary screenshots for a user using the advertisement system 10. The user may include an advertiser using the advertisement system 10 to implement an advertising campaign. See at least [0054]. Also: In FIG. 5C, the "keyword templates" menu is shown. In some implementations, a user can add a keyword template 24 by clicking on an "add new keyword" button 72. See at least [0063]. Also: In FIG. 5F, the "negative keywords" menu is shown. In some implementations, a user can add a negative keyword in the keyword template 24 by clicking on an "add new negative keyword" button 84. See at least [0069]). 
determining a first subset and a second subset of one or more electronic content elements, the first subset based on comparing the web page content against the first set of keywords, the second subset based on comparing the web page content against the second set of keywords, wherein the web page content includes text of the web page that is proximal to an electronic content element placement location (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or phrases is similar to other words or phrases in another document such as a web page, then the advertisement 20 may be placed in the other document. See at least [0028]. Also: In one implementation, a word or phrase designated as a "specific" match may be used to indicate that the advertisement 20 may be served only in response to that precise word or phrase appearing in a document or query. Thus, if the keyword "tennis shoes" is designated as having a specific match type, then the advertisement 20 will not be displayed to a user who supplies the query "shoes for tennis," but will be displayed to a user who supplies the query "discount tennis shoes," based on this keyword 35. See at least [0030]. Also: In one implementation, a negative keyword is a word or phrase to which the advertisement 20 is meant to be not responsive (i.e., not served). For example, if "jury duty" is a negative keyword 35 associated with an advertisement 20, then the advertisement 20 will not be served in response to queries or documents containing the phrase "jury duty." See at least [0032]. Also: In yet another example, negative keywords may also be used to control the context in which the advertisement 20 appears. For example, if an advertiser does not want advertisements 20 to appear in contexts involving particular competitors, negative keywords may be used to help prevent this from occurring. In FIG. 5F, for example, the negative keyword "hotel rooms at MegaCompetitor" can prevent advertisements 20 from being served in the context of MegaCompetitor. See at least [0072]). 
sending the first subset of the one or more electronic content elements; storing data instruction preventing display of the second subset of the one or more electronic content elements on the web page (determining, by the one or more processors using the fixed portion of the advertisement template, that the advertisement is to be served in response to a query when a word or phrase appearing in the query matches the pre-defined text in the fixed portion of the advertisement template; and serving, by the one or more processors, the created advertisement. See at least Claim 1. Also: In one implementation, a negative keyword is a word or phrase to which the advertisement 20 is meant to be not responsive (i.e., not served). For example, if "jury duty" is a negative keyword 35 associated with an advertisement 20, then the advertisement 20 will not be served in response to queries or documents containing the phrase "jury duty." See at least [0032]. Also: In yet another example, negative keywords may also be used to control the context in which the advertisement 20 appears. For example, if an advertiser does not want advertisements 20 to appear in contexts involving particular competitors, negative keywords may be used to help prevent this from occurring. In FIG. 5F, for example, the negative keyword "hotel rooms at MegaCompetitor" can prevent advertisements 20 from being served in the context of MegaCompetitor. See at least [0072]. Examiner’s note: By not sending an advertisement but sending a web page with alternative advertisements, Aubespin reads on storing data instructions preventing displaying of the advertisements prevented from display). 
Abbot provides an advertisement serving system which selects advertisements based on document relevancy, upon which the claimed invention’s further selection of advertisements and exclusion of advertisements according to advertiser keywords can be seen as an improvement. However, as demonstrated by Aubespin, the prior art already knew of selecting and excluding advertisements based on positive and negative keywords selected by an advertiser. One of ordinary skill in the art could have trivially applied the techniques of Aubespin to the system of Abbot to further narrow the advertisement selections of Abbot. One of ordinary skill in the art would have recognized that such an application of Aubespin would have predictably resulted in a system which would give advertisers greater control over the distribution of their advertisements. As such, the application of Aubespin and the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Abbot and the teachings of Aubespin. 

Regarding Claim 2, 9, and 13: Abbot in view of Aubespin teaches the above limitations. Additionally, Abbot discloses wherein parsing the web page content further includes returning one or more text words for comparing against the one or more electronic content elements (Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about "Travel" with a relevancy of 1.0 (100%), "Vacations" with a relevancy of 0.86 (86%), "Cruises" with a relevancy of 0.72 (72%), and "Live Entertainment" with a relevancy of 0.51 (51%). See at least [0021]. Examiner’s note: The claims do not actually require a comparison of the returned text and the keywords, and as such the limitation “for comparing…” is interpreted as an intended result, and thus may be given limited patentable weight). 

Regarding Claim 3: Abbot in view of Aubespin teaches the above limitations. Additionally, Aubespin teaches wherein one of the first set of keywords and the second set of keywords relate to a display location of the one or more electronic content elements on the web page (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or phrases is similar to other words or phrases in another document such as a web page, then the advertisement 20 may be placed in the other document. See at least [0028]. Also: In one implementation, a word or phrase designated as a "specific" match may be used to indicate that the advertisement 20 may be served only in response to that precise word or phrase appearing in a document or query. Thus, if the keyword "tennis shoes" is designated as having a specific match type, then the advertisement 20 will not be displayed to a user who supplies the query "shoes for tennis," but will be displayed to a user who supplies the query "discount tennis shoes," based on this keyword 35. See at least [0030]. Examiner’s note: The specification does not describe what it means for a keyword to “relate” to a location. The plain and ordinary meaning of the term is to “make a connection between”. Because the keywords of Aubespin are used to determine any placement of the content elements, they are interpreted as relating to all the display locations of the webpage, and as such satisfy the identified limitation). The motivation to combine Abbot and Aubespin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4: Abbot in view of and Aubespin teaches the above limitations. Additionally, Aubespin teaches wherein one of the first set of keywords and the second set of keywords relate to a display format of the one or more electronic content elements on the web page (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or phrases is similar to other words or phrases in another document such as a web page, then the advertisement 20 may be placed in the other document. See at least [0028]. Also: In one implementation, a word or phrase designated as a "specific" match may be used to indicate that the advertisement 20 may be served only in response to that precise word or phrase appearing in a document or query. Thus, if the keyword "tennis shoes" is designated as having a specific match type, then the advertisement 20 will not be displayed to a user who supplies the query "shoes for tennis," but will be displayed to a user who supplies the query "discount tennis shoes," based on this keyword 35. See at least [0030]. Examiner’s note: The specification does not describe what it means for a keyword to “relate” to a display format. The plain and ordinary meaning of the term is to “make a connection between”. Because the keywords of Aubespin are used to determine where the content elements are displayed at all, they are interpreted as relating to the formatting of the elements on the web page). The motivation to combine Abbot and Aubespin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6, 10, and 14: Abbot in view of Aubespin teaches the above limitations. Additionally, Abbot in combination with Aubespin, suggests wherein at least one of the first subset of the one or more electronic content elements is further based on one of a calculation of relevancy between the web page and the one or more electronic content elements, a past performance of the one or more electronic content elements on the web page, and a combination of the relevancy and past performance (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]).

Regarding Claim 7, 11, and 15: Abbot in view of Aubespin teaches the above limitations. Additionally, Abbot discloses wherein parsing the one or more content topics includes ranking the one or more content topics of the web page content in order of greatest to least relevant to the contents of the web page  (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]).

Regarding Claim 19, 20, 21, and 22: Abbot in view of Aubespin teaches the above limitations. Additionally, Aubespin teaches wherein at least one of the first subset of the selected one or more electronic content elements is further based on a comparison between one of the first set of keywords and the second set of keywords resulting in at least a partial match (The placeholders 28 of the keyword template 24 include a space after "hotel in" for a city, and a separate space for the city. The phrase "hotel in [city]" is designated a specific match, while "[city]" alone is designated as a general match. See at least [0033]. Also: Optionally, a match type (e.g., "general," "specific," "exact," or " negative") may also be used in the keyword template 24. The match type can be used, for example, to determine criteria by which to serve the advertisement 20. See at least [0029]-[0031]). The motivation to combine Abbot and Aubespin is the same as explained under claim 1 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-6, 6-15, and 18-22: The specification describes advantages of the instant claimed embodiment, “an improved system and method for selling and displaying advertisements over the internet. It would be [] advantageous to provide a system for placing advertisements in substantially real time based on one or more of the conventional methods with an additional filtering step to ensure the advertisement is placed according to the advertiser’s requirements.” (para. [0004]). Additionally, another improvement is “to further refine the placement of an advertisement, or to ensure that an advertisement is not placed in an undesired location…” (para. [0017]). Thus the claimed embodiment provides a solution which both places advertisements in substantially real time according to an advertiser’s requirements and ensure that an advertisement is not placed in an undesirable location. 
Examiner’s Response: Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. Per MPEP 2106: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. …  if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. ” Examiner notes that none of applicant’s identified portions of the disclosure do not provide meaningful technical details of implementation. Further, the suggested improvement is only provided in a conclusory manner. Based on both the discussion of the asserted improvement, and the lack of technical detail as to how that improvement is achieved, one of ordinary skill in the art would not recognize the invention as providing an improvement to technology. 

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 6-15, and 18-22: Both Abbot and Aubespin fail to disclose or suggest “receiving, by the server processor from a first user device, markup code structure to request one or more electronic content elements for web page content, the request received prior to rendering a web page on a display of the first user device” and “determining, by the server processor, a first subset and a second subset of the electronic content elements, the first subset based on comparing the web page content against the first set of keywords, the second subset based on comparing the web page content against the second set of keywords, wherein the web page content includes text of the web page that is proximal to an electronic content element placement location.” 
Examiner’s Response: Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. Regarding the receiving of “markup code”, it is unclear to the examiner how Applicant concluded that the present specification supports the limitation at issue while Abbot does not disclose the limitation, given that Abbot and the present disclosure appear to have nearly identical disclosures regarding markup code. Regarding determining the subsets, the previously identified disclosures of Aubespin appear to reasonably teach these limitations. As such, applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Geddes (Combat Click Fraud By Blocking Low Quality Traffic) states that “[a]ll three of the major pay per click engines, Google AdWords, Yahoo Search Marketing, and Microsoft adCenter have the ability to block your ad from showing on certain search results. The feature is called “negative keywords.” Essentially, you can tell the search engine not to trigger your ad when a certain keyword is searched”, indicating that the asserted improvement was widely known in the industry approximately two years before the priority date of the claimed invention. 
Business Wire (Google Launches Self-Service Advertising Program) indicates that negative keyword based targeting was in use as of 2000. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-26